Citation Nr: 0527211	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  04-11 047	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial compensable evaluation for hearing 
loss.  


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from September 1951 to June 
1955.    

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico  

In October 2005, for good cause shown, namely, the veteran's 
precarious financial situation, the Board granted the 
veteran's motion to advance this case on the Board's docket 
pursuant to the authority of 38 U.S.C.A. § 7107 (West 2002) 
and 38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim.

2.  The veteran has level I hearing acuity in his right and 
left ears.  


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable 
evaluation for hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.85, Diagnostic Code 6100 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA are published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be submitted by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has provided the veteran adequate notice and 
assistance with regard to the claim on appeal such that the 
Board's decision to proceed in adjudicating this claim does 
not prejudice the veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 



A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, the RO provided the veteran VCAA notice on his 
claim for service connection for hearing loss in January 
2001, before granting that claim in November 2003.  The 
veteran then appealed the initial noncompensable evaluation 
assigned his hearing loss.  The veteran's appeal thus ensues 
not from the original service connection claim, but from a 
notice of disagreement, which raises a new claim for a higher 
initial evaluation.  

In such a case, the aforementioned notice requirements of the 
VCAA do not apply.  Rather, because VA furnished the veteran 
VCAA notice pursuant to 38 U.S.C.A. 
§ 5103(a) (West 2002) pertaining to his service connection 
claim, after the filing of the notice of disagreement, the 
veteran was not entitled to additional VCAA notice pertaining 
to his newly raised claim for a higher initial evaluation.  
Instead, to ensure the veteran was adequately informed, VA 
was required to issue a statement of the case, which notified 
the veteran of the law and regulations pertinent to his 
appeal and the evidence upon which the RO relied in assigning 
the initial evaluation at issue.  VAOPGCPREC 8-2003 (Dec. 22, 
2003).  In this case, the RO provided the veteran such a 
statement of the case in March 2004, thereby satisfying the 
notice requirements of the VCAA, as interpreted in VAOPGCPREC 
8-2003.   

B.  Duty to Assist

With regard to the duty to assist, the RO made reasonable 
efforts to identify and obtain relevant records to be 
obtained in support of the veteran's appeal.  38 U.S.C.A.§ 
5103A(a), (b), (c) (West 2002).  For instance, it secured and 
associated with the claims file all evidence the veteran 
identified as being pertinent to his hearing loss disability, 
including VA and private treatment records.  In addition, the 
RO conducted medical inquiry in an effort to substantiate 
this appeal by affording the veteran a VA examination, during 
which an examiner addressed the severity of the veteran's 
hearing loss.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
Inasmuch as VA has provided the veteran adequate notice and 
assistance with regard to the claim on appeal, the Board 
deems the record in this case ready for appellate review.   

II.  Analysis of Claim

The issue before the Board is whether the veteran is entitled 
to a higher initial evaluation for hearing loss.  The veteran 
asserts that the noncompensable evaluation initially assigned 
this disability is unacceptable and does not accurately 
reflect the severity thereof.  He points out that, if his 
hearing loss were not severe, he would not need hearing aids.  
He questions why the RO assigned him a 10 percent evaluation 
for tinnitus and a zero percent evaluation for hearing loss 
given that his tinnitus is not the main cause of his hearing 
loss.  He argues that because his military service is the 
main cause of his hearing loss, the RO should increase the 
initial evaluation assigned his hearing loss to at least 10 
percent and consider that he has such loss in both ears.  
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2004).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2004).  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2004). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The RO has evaluated the veteran's hearing loss as zero 
percent disabling pursuant to 38 C.F.R. § 4.85, Diagnostic 
Code (DC) 6100 (2004).  Hearing loss disability evaluations 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity, as measured by controlled 
speech discrimination tests in conjunction with the average 
hearing threshold level, as measured by pure tone audiometry 
tests in the frequencies 1,000, 2,000, 3,000, and 4,000 
cycles per second.  The rating schedule establishes 11 
auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85 (2004).  The degree of disability 
resulting from service-connected defective hearing is 
mechanically determined by applying the numeric designations 
assigned to the rating schedule after audiometric evaluations 
are conducted.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  Results of the evaluations are analyzed using 
Tables VI, VIA and VII, identified in 38 C.F.R. § 4.85.

In cases of exceptional hearing loss, i.e. when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. 
§ 4.86(a) (2004).  When the puretone threshold is 30 decibels 
or less at 1000 hertz, and 70 decibels or more at 2000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86(b) (2004).  

According to these criteria and the evidence and reasoning 
noted below, the veteran's hearing loss disability picture 
does not more nearly approximate the criteria for an initial 
evaluation in excess of zero percent under DC 6100.   

During active service, including on enlistment and separation 
examinations conducted in September 1951 and May 1955, 
respectively, the veteran did not report hearing loss.  
Moreover, no medical examiner diagnosed such a condition.  

Following discharge, beginning in October 1996, the veteran 
began to report a change in his hearing, first described as a 
ringing in his ears, later determined to include hearing 
loss.  From September 2000 to October 2003, the veteran 
underwent multiple audiological evaluations, during which 
medical providers determined that the veteran's hearing loss 
necessitated the use of hearing aids. 

During an audiological evaluation conducted at a VA facility 
in September 2000, an audiometer revealed the following pure 
tone thresholds, in decibels:

HERTZ

1000
2000
3000
4000
RIGHT
25
30
40
45
LEFT
25
40
55
55

The examiner noted average puretone decibel loss of 23 in the 
veteran's right and left ears, but he based this average on 
only two frequencies.  He diagnosed mild to moderate 
bilateral, high frequency sensorineural hearing loss.  

During a VA audiological evaluation conducted in October 
2003, an audiometer revealed the following pure tone 
thresholds, in decibels:

HERTZ

1000
2000
3000
4000
RIGHT
15
15
25
40
LEFT
15
25
35
45

The examiner noted average puretone decibel loss of 23 in the 
veteran's right ear and 30 in his left ear and speech 
recognition scores of 96 percent bilaterally.  The examiner 
diagnosed mild sensorineural hearing loss in the right ear at 
4000 to 6000 Hz and mild to moderate sensorineural hearing 
loss in the left ear from 3000 to 6000 Hz.  He concluded that 
the pattern of hearing was sufficient to limit the veteran's 
communicative abilities in few listening environments.  

The veteran has submitted written statements from his spouse, 
an acquaintance and a friend, which confirm that the veteran 
has difficulty hearing their speaking voices and uses hearing 
aids in both ears to make it easier to do so.

These audiological examination reports reflect that the 
veteran has level I hearing acuity in both ears.  These 
numeric designations are derived by applying the puretone 
threshold averages of 23 in the right ear and 30 in the left 
ear and speech discrimination scores of 96 percent to Table 
VI.  With regard to both ears, such averages and scores 
combine to show level I hearing acuity.  Under 38 C.F.R. 
§ 4.85, Table VII, DC 6100, these findings establish the 
veteran's entitlement to a zero percent (noncompensable) 
evaluation for hearing loss.  

The Board acknowledges the veteran's assertions that, if his 
hearing loss were not severe, he would not need hearing aids, 
and that because his military service is the main cause of 
his hearing loss, the RO should increase the initial 
evaluation assigned his hearing loss to at least 10 percent 
and consider that he has such loss in both ears.  However, 
the Board points out that the rating schedule contemplates 
that a claimant might use hearing aids to improve his hearing 
and therefore requires VA examiners to conduct audiological 
evaluations without the use of such hearing aids.  See 
38 C.F.R. § 4.85(a).  The Board also points out that, in a 
case in which a claimant has hearing loss in both ears, the 
rating schedule does not allow for separate evaluations for 
each ear.  Rather, Table VII is designed so that the 
adjudicator can determine the severity of hearing loss in 
each ear separately and then consider the collective effect 
of the bilateral hearing loss.  38 C.F.R. § 4.85, Table VII.  
Finally, the Board notes that the cause of the veteran's 
hearing loss is only relevant to a claim for service 
connection for hearing loss, not to the claim on appeal; the 
only information relevant to this claim is that which 
addresses the severity of the veteran's hearing loss 

The rating schedule is designed to accommodate changes in 
condition.  Therefore, the veteran may be awarded a higher 
evaluation in the future should his hearing loss disability 
picture change.  See 38 C.F.R. § 4.1.  At present, however, 
the criteria for an initial compensable evaluation for 
hearing loss have not been met.  In reaching this decision, 
the Board considered the complete history of the disability 
at issue as well as the current clinical manifestations and 
the effect the disability has on the earning capacity of the 
veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2004).  The Board also 
considered the applicability of the benefit-of-the-doubt 
doctrine, but as there is no approximate balance of positive 
and negative evidence of record, reasonable doubt could not 
be resolved in the veteran's favor.  Rather, as the 
preponderance of the evidence is against the veteran's claim 
for a higher initial evaluation for hearing loss, that claim 
must be denied.


ORDER

An initial compensable evaluation for hearing loss is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


